Citation Nr: 0118739	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had over 22 years of active military service, 
ending with his retirement in October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision by the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 2000, a statement of the case was issued in August 
2000, and a substantive appeal was received in June 2001.


FINDINGS OF FACT

1.  The veteran had military service in Vietnam between 
January 9, 1962 and May 7, 1975.

2.  The veteran's PCT was not manifested during his military 
service or within one year of his exposure to herbicide 
agents during his military service, nor is his PCT otherwise 
related to his military service or to exposure to herbicide 
agents during such service. 


CONCLUSION OF LAW

The veteran's PCT was not incurred in or aggravated by his 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 101(16), 1110, 1101, 1112, 1113, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes the 
veteran's service medical records, VA medical records, and 
private medical records.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  While 
the veteran has not been afforded a VA examination in 
connection with his claim, such an examination is not 
necessary as private medical records clearly document that he 
currently suffers from PCT.  The Board also notes that a VA 
etiology opinion has not been obtained.  However, such an 
opinion is not necessary to reach a decision in this case 
since such an opinion would be speculative given the totality 
of the evidence which shows that PCT was first manifested 
many years after the veteran's discharge from service.  The 
Board therefore finds that the assistance provisions of the 
new legislation have been met.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
PCT.  The discussions in the rating decision and statement of 
the case have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  In the case of disabilities related to 
exposure to an herbicide in Vietnam, the regulations provide 
that certain enumerated diseases, including PCT, shall be 
presumptively service connected if they are manifested to a 
degree of 10 percent or more within a year of the last 
exposure to an herbicide agent during military service. 
38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The regulations at 38 C.F.R. § 3.307(a)(6)(iii) provide that 
exposure to a herbicide shall be presumed upon demonstration 
of service in Vietnam between January 9, 1962 to May 7, 1975 
and a diagnosis of one of the enumerated diseases in 
38 C.F.R. § 3.309(e).  Although neither a personnel file nor 
a form DD-214 covering that period is contained in the claims 
file, the DD-214 from October 1984 indicates extensive 
foreign service, award of the Vietnam Service Medal with 3 
service stars, the Vietnam Campaign Medal, and the Vietnam 
Cross of Gallantry with Palm (Unit).  Further, as noted 
below, the record includes a medical diagnosis of current 
PCT.  The Board therefore finds that the veteran's exposure 
to herbicide agents must be presumed under the applicable 
regulation. 

However, the record clearly shows that the PCT was not 
manifested during the veteran's military service or within 
one year of his exposure to herbicide agents.  In this 
regard, his service medical records from October 1980 to July 
1984 show no treatment for any skin condition.  His 
retirement examination in July 1984 noted no skin 
abnormalities, and the veteran indicated that he had no 
history of skin diseases.  Service medical records for the 
period of February 1962 to October 1980 could not be obtained 
for review, despite repeated inquires by the RO.

Significantly, VA examination in February 1986 also showed no 
complaints or references to PCT.  The veteran's skin was 
clinically evaluated as negative at that time.  Private 
treatment records covering the period from July 1986 to 
October 1998 indicate that the veteran was diagnosed with a 
non-vesicular rash on his chest in 1993.  In May 1993, the 
treating physician noted a "very unusual" bright red, well 
demarcated, erythematous rash with a slight scale and central 
depression, which had been present for 2 to 3 months.  Some 
vascular prominence was present.  No further mention of a 
rash was made until October 1995, when the doctor noted 
photodermatitis on the veteran's hands.  The blisters were 
still present in November 1995.  In December 1995, the 
veteran was referred for an evaluation  and management 
recommendations of PCT, a new diagnosis, and possible iron 
overload.

In January 1996, the doctor reported that the veteran had 
presented in the summer of 1995 with vesicular painless 
lesion which had spontaneously resolved, but which reappeared 
in November 1995.  Lesions decreased when alcohol intake was 
decreased.  Alcohol intake had increased in 1992.  The 
diagnosis was probable acquired PCT with evidence of addict 
pseudocirrhosis and/or alcoholic liver disease.  The doctor 
recommended abstention from alcohol "for benefit of PCT skin 
lesions" and to avoid complications of alcoholism.  In 
September 1997, the veteran developed lesions on his forehead 
and on his trunk, but in August 1998, doctors noted that he 
was not having any outbreaks.  He was keeping his iron stores 
down and was encouraged to continue not having much alcohol.

The veteran's diagnosis with PCT in the early 1990's falls 
well outside the 1 year period identified in 38 C.F.R. 
§§ 3.307(a)(6)(ii).  The presumption of service connection is 
therefore not applicable.  Nevertheless, the veteran may 
still establish direct service connection for the PCT.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  However, the clear preponderance of the evidence 
is against a finding that his PCT first noted in the 1990's 
is in any manner related to his military service.  The record 
shows no continuity of pertinent symptomatology from service 
to the 1990's, and it does not appear that the veteran has 
even advanced contentions to that effect.  Further, none of 
the medical reports documenting his PCT include any 
suggestion that exposure to herbicide agents many years 
before caused the PCT. 

At this point the Board takes administrative notice of the 
fact that the VA regulation regarding the one year 
presumption for PCT which is manifested within one year of 
exposure to herbicide agents is based on a VA finding that 
there is some medical basis for presuming an etiological 
relationship only if the PCT is manifested within one year of 
exposure.  Significantly, some of the other presumptive 
disorders listed in 38 C.F.R. § 3.309(e) are presumed to be 
incurred in service if such disorders are manifested at any 
time after service in an otherwise qualified veteran.  
However, the presumption for PCT was nevertheless limited to 
the situation where the PCT was manifested within one year of 
exposure.  The Board believes that this requirement must have 
been promulgated by VA based on persuasive medical opinion 
that any PCT manifested within a year of exposure to 
herbicides most likely would be related to such exposure.  
However, in the present case, the veteran's PCT was first 
manifested many years after his exposure to herbicide agents.  
The period of time between exposure and first manifestation 
in this case decreases any likelihood of an etiological 
relationship.  In fact, none of the medical evidence of 
record, including various private medical reports, includes 
any suggestion that the veteran's PCT is related to exposure 
to herbicide during his service many years before.  Given the 
length of time after exposure before the PCT was manifested 
and in light of the lack of any evidence of any continuity of 
symptoms for many years, the Board believes that any medical 
etiology opinion based on the current record would be purely 
speculative and of minimal probative value. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


